Citation Nr: 1314055	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-46 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for herniated discs and degenerative disease of the lumbar spine including as secondary to service-connected right knee disability. 

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right patella prior to May 10, 2011. 

3.  Entitlement to a rating in excess of 30 percent, effective July 1, 2012, following a period of a total rating for convalescence for a total right knee replacement.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

5.  Entitlement to service connection for an acquired psychiatric disorder. 

6.  Entitlement to service connection for a right hand injury. 

7.  Entitlement to service connection for bilateral hearing loss claimed as a result of noise exposure in service.  

8.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1974 and from August 1978 to January 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied service connection for a herniated disc of the lumbar spine, degenerative disease of the cervical spine, and a ruptured ear drum, and that granted an increased rating of 10 percent for chondromalacia of the right patella.  In January 2009, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for a herniated disc of the lumbar spine and with the assigned disability rating for the right knee.  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.

In June 2010, the RO also denied service connection for degenerative disease of the lumbar spine and included the issue in the October 2010 SOC.  In the October 2010 substantive appeal, the Veteran's representative noted the intent to continue an appeal for a lumbar spine disability including as secondary to the service-connected right knee disability.  Therefore, the Board recaptioned the claim for the lumbar spine accordingly to include both herniated discs and degenerative disease and consideration of secondary service connection.

With respect to the rating for the right patella, in July 2011, the RO granted a total rating for convalescence following a total right knee replacement on May 10, 2011 and a 30 percent rating effective July 1, 2012.  The Veteran is presumed to seek the maximum available benefit for a disability both before and after a total right knee replacement and post-surgical convalescence.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999)]; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal also arose from an April 2010 rating decision in which the RO denied service connection for depression, GERD, and a right hand injury and for a TDIU.  In June 2010, the Veteran and his representative filed a timely NOD, but an SOC has not yet been issued on these claims.  

In the December 2008 rating decision, the RO denied service connection for a ruptured ear drum because there was no medical evidence of that injury in service.  In a December 2009 letter, the Veteran's representative expressed timely disagreement and noted that the Veteran also experienced bilateral hearing loss and tinnitus as a result of a high level of noise exposure.  In a February 2010 letter, the Veteran's representative noted that service connection for the Veteran's hearing loss was already on appeal because it was a residual of the ruptured ear drum.  In April 2010, the RO granted service connection for tinnitus but the October 2010 SOC addressed only service connection for a ruptured ear drum but not bilateral hearing loss as a result of noise exposure.  Therefore, an SOC has not been issued for this claimed disability.  

For the claims for service connection for degenerative disease of the cervical spine and for a ruptured ear drum, the RO addressed these issues in the October 2010 SOC.  The Veteran did not perfect a timely appeal.  Therefore, these issues are no longer before the Board.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to a higher rating for right knee disability and the service connection claims for GERD, an acquired psychiatric disorder, a right hand injury and bilateral hearing loss, as well as the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

2.  The Veteran currently has herniated discs and degenerative disease of the lumbar spine, and the competent and credible evidence is in relative equipoise that the Veteran's lumbar spine was proximately aggravated beyond the normal progression by his service- connected right knee disability.  

3.  From November 18, 2008 to May 10, 2011, the Veteran's chondromalacia of the right patella was manifested by symptoms associated with the removal of cartilage and by moderate recurrent subluxation of the patella.


CONCLUSIONS OF LAW

1.  The criteria for service connection for herniated discs and degenerative disease of the lumbar spine including as secondary to service-connected right knee disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 

2.  The criteria for a separate additional rating of 20 percent for chondromalacia with subluxation of the right patella are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-61 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Given the favorable disposition of the claim for service connection for herniated discs and degenerative disease of the lumbar spine, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

With respect to the right knee claim, the Board finds sufficient information of record to award an immediate increase in benefits for the time period prior to May 10, 2011.  The Board further observes that further examination is required to evaluate the right knee disability following a total knee replacement.  The Board specifically limits adjudication of the right knee disability claim to the award of increased benefits, and defers making any potentially adverse findings until further development has been completed - including whether an even higher rating can be awarded for the time period prior to May 10, 2011.

Service Connection for the Lumbar Spine

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those chronic diseases defined in 38 C.F.R. § 3.309(a) and  may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  Therefore the theory of continuity of symptomatology is applicable to claims for those symptoms. 

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability beyond the normal progression of the disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In a January 2009 notice of disagreement, the Veteran reported that he injured his back and neck in a head-on automobile collision on active duty in 1986 and in another accident during one of his shipboard tours of duty.  In a December 2009 letter, the Veteran's representative additionally contended that the degenerative disc disease of the lumbar spine was secondary to his right knee disability because it was common that after 30 years of right knee treatment the Veteran would develop an abnormal gait causing disc disease of the lumbar spine.  The representative acknowledged that an abnormal gait was not reported by the Veteran or observed by the NP in 2008.    

Service treatment records are silent for any symptoms, diagnoses, or treatment of the thoracolumbar spine in service including any treatment following a shipboard accident.  No back abnormalities or symptoms were noted on a January 1982 reenlistment physical examination.  In February 1986, the Veteran sought treatment for neck pain following an automobile accident.  Examiners at a private hospital noted the Veteran's report of neck pain, observed a laceration of the lower lip, and noted that he was intoxicated.   Clinicians noted no symptoms of the middle and lower back, and X-rays showed no fractures.  The Veteran declined to remain for overnight observation.  The Veteran was examined in a military clinic over the next two days and diagnosed with cervical strain.  The records are silent for any middle or lower back symptoms or diagnoses.  The Veteran denied any recurrent back pain or back injuries on a January 1988 discharge physical examination and the examiner noted no back or neck abnormalities.  

The claims file contains records of surgery in March 1992 to repair fractures of three vertebrae of the cervical spine.  The cause of the fractures was not noted by the attending physicians at that time, but in July 2009, the Veteran reported to a VA examiner that the fractures were incurred in another motor vehicle accident in 1992.  Although there is one notation regarding the lamina of L5, the entry appears to be a typographical error as the remainder of the report addresses the lamina of C4 through C7 and makes no mention of the lumbar spine.  The Veteran submitted records of treatment by one of the physicians from 2006 to 2009.  In October and November 2006, the physician noted the history of cervical disc damage from an automobile accident but also a separate problem of chronic low back pain.  The physician referred to a magnetic resonance image that showed multi level disc space narrowing, bulging but no herniation at one level, and mild canal stenosis.  The physician referred to 16 years of truck driving with loading and unloading duties but not to any lumbar spine injuries from an automobile accident.  The physician concluded that the Veteran was totally disabled as a result of both cervical and lumbar spine disease.  The physician did not note an abnormal gait or refer to any disability of the knees in his clinical records.  

In November 2008, a VA nurse practitioner (NP) noted a review of the claims file including the records of care following the 1986 automobile accident.  The Veteran reported that he was unsure whether his low back symptoms came before or after the accident.  The NP noted current symptoms of chronic low back pain and the imaging and diagnosis of bulging discs and degenerative disease.  The NP concluded that there was no evidence to support service connection for the lumbar spine but provided no explanation.  The NP also noted the Veteran's history of four right knee surgeries and a recent dislocation of the patella that the Veteran repositioned himself.  The Veteran denied the use of support devices or any knee instability.  Range of motion was normal with mild weakness after repetitive use.  There was no report or observation of an abnormal gait.  

In January 2009, the private physician noted that he reviewed the Veteran's service treatment records and concluded that the lumbar spine disease was caused by an automobile accident in 1987.  The physician did not explain the conclusion, which is inconsistent with the absence of injuries or symptoms of the lumbar spine noted in the service treatment records following the accident in 1986 or at any time during shipboard service.  In a March 2009 letter, the physician again noted his opinion that the lumbar spine disease was caused by injuries on a ship and in the automobile accident.  There was no mention of an abnormal gait or any secondary relationship to the right knee.  

In May 2010, a VA physician's assistant (PA) noted a review of the claims file.  The Veteran denied any impediment to daily activities or his usual occupation caused by the lumbar spine.  The Veteran reported that he drove several hours to the appointment.  The Veteran inaccurately reported that he was hospitalized for several weeks after a motor vehicle accident in service when he was diagnosed with herniated lumbar discs at three levels.  The PA noted that the service treatment records did not support this contention.  Rather, the PA noted that the first notation in the records regarding lumbar spine symptoms was in 2006 when a magnetic resonance image showed degenerative changes.  The Veteran reported that he first was fitted for a knee brace in February 2010.  On examination, the PA noted normal posture and gait and a symmetric back with no scoliosis, exaggerated thoracic kyphosis, or flattening of the lumbar curve.  Range of motion was normal without discomfort or pain.  The PA referred to X-rays that showed disc narrowing at several levels.  The PA diagnosed degenerative disc disease with mild functional limitations.  The PA concluded that the disc disease was not "caused by or related to" the right knee disability without further explanation.  

In January 2013, the Veteran submitted records of private primary and orthopedic care from April 2011 to January 2012 to the Board with a waiver of consideration by the RO.  In April 2011, a primary care physician noted right knee ligament laxity, crepitus, and a valgus deformity of the right knee.  The physician noted that the Veteran had sustained ligament damage from an injury at age 13 and that his symptoms were causing progressive instability.   The physician noted in clinical notes and in a May 2011 letter that the right knee disorder affected gait and contributed to back and neck issues.  He did not provide further explanation. 

Later the same month, a private orthopedic physician referred to imaging studies that showed a lateral meniscus tear, articular degeneration of the lateral compartment, and old ligament disruptions.  The Veteran reported frequent "giving way" of the knee and he underwent a total knee replacement in May 2011.  Six weeks after the procedure, the orthopedic physician noted that the Veteran was able to walk without an abnormal gait.  In January 2013, the physician noted no effusion, ligament laxity, or restriction in range of motion.  The Veteran was prescribed a sleeve to stabilize the patella and therapy for muscle strengthening.  

In a January 2013 statement, the Veteran's spouse noted that she observed that prior to the knee replacement she observed the Veteran's knee "pop out" causing falls and that he walked with a limp and abnormal posture.  

In a January 2013 brief, the Veteran's representative contended that the May 2010 VA examination was inadequate for two reasons.  First, the examiner referred to the Veteran as 28 years old (vice 53) suggesting that the report pertains to another patient.  Second, the examiner concluded that the Veteran's lumbar spine disease was caused by aging without supporting evidence or medical treatises.  The representative noted that the conclusions of the private primary care physician in April and May 2011 should be assigned at least equivalent probative weight although the physician also provided observations and opinions without supporting evidence or medical treatises.  The physician did not comment on the medical records that did not show an abnormal posture or gait up to the time of his examination in April 2011.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board concludes that service connection for herniated discs and degenerative disease of the lumbar spine on a direct basis is not warranted.  The Veteran is competent to report on the circumstances of his injuries in service, particularly the 1986 automobile accident, as they are observable by a lay person.  The Board concludes that his reports of a lumbar spine injury while serving aboard a ship or in the 1986 accident are not credible as they are inconsistent with the service treatment records.  Likewise, the opinion offered by the private physician in January 2009 warrants no credible weight because it is based only on the assumption of an injury to the lumbar spine in 1986.  Treatment records following the motor vehicle accident showed symptoms of cervical strain with no back symptoms or injuries, no overnight hospital stay, and no diagnosis of herniated lumbar discs.  The Veteran denied any recurrent back pain and did not report any lumbar spine injury on his January 1988 discharge examination.  Furthermore, no back symptoms were noted in a March 1995 VA general medical examination.  The Veteran did report to VA clinicians that he was injured in another vehicle accident in 1993 but did not identify or submit records of any treatment. The first notations in medical records of herniated discs and degenerative disease was in 2006, many years after military service and after many years of civilian occupations requiring truck driving and loading and unloading cargo.  

The Board concludes that there is credible lay and medical evidence both for and against service connection secondary to the service-connected right knee disability.  The dispositive issue raised by the Veteran and addressed by examiners is whether an abnormal gait caused or aggravated the lumbar spine disease.  

The 2009 lay contention by the Veteran's representative that it is common that after 30 years of right knee treatment the Veteran would develop an abnormal gait causing disc disease of the lumbar spine warrants no probative weight.  There is no indication that the representative has medical training and that any common knowledge is accurate or that it applies in this Veteran's case.  Prior to 2011, the Veteran did undergo several arthroscopic procedures before, during, and after military service.  After these procedures, the Veteran was able to complete military service and perform a civilian occupation that required demanding physical activity for many years.  The Veteran' spouse noted in 2013 that the Veteran displayed an abnormal walking motion, but no abnormal gait was noted in VA examinations in 1995, 2008, and 2010 or by a private physician from 2006 to 2009.  There is no clear lay or medical evidence that an abnormal gait developed prior to April 2011.   The representative's contention that the May 2010 VA examination report pertains to a different patient is without merit because all information in the report other than the obvious typographical age error exactly matches the Veteran's history.  

Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions without reasoning or rationale.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, there is no reasons-or-bases requirement imposed upon a medical examiner.  Rather, the examiner must ensure that he considers all the relevant data in forming an opinion and that he support his "conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see generally Nieves-Rodriguez at 304 ("It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion.").

The Board concludes that the May 2010 VA examination is credible and warrants probative weight.  The examiner referred to a preponderance of evidence that is not the correct legal standard.  The examiner did not refer to any medical references to support the conclusion that the Veteran's degenerative disease was strictly due to aging and did not address the other features of herniated discs.  However, the conclusion that there was not causation or aggravation by the knee was supported by the observations of a normal symmetric posture and gait.  Therefore, a detailed explanation of biomechanics by this examiner would not be expected absent any relevant observations or reports of weight shifting or abnormal gait.  The conclusion that the spinal disease is caused or aggravated by aging is supported by the Veteran's age and history of physically demanding work.  Although additional explanation by the examiner could strengthen the opinion, the Board will not reject the opinion entirely as the examiner is medically qualified and the opinion is supported by other facts in the record. 

On the other hand, the Board also assigns probative weight to the observations and opinion of the private physician in 2011 who observed an abnormal gait and concluded that it aggravated the lumbar spine disorder.  The physician did not provide an explanation or cite medical treatises.  By the representative's standard the opinion would also qualify as inadequate.  The Board accepts the opinion as it is based on the observation of ligament instability of the knee and an abnormal gait that was not previously observed.  Notably, the placement of a knee prosthesis eliminated the Veteran's abnormal gait as observed by the orthopedic surgeon six weeks after the procedure.  

Resolving all doubt in favor of the Veteran, the Board concludes that there is at least equally credible and probative evidence of the onset of an abnormal gait from the service-connected right knee that proximately aggravated the symptoms of degenerative disease of the lumbar spine beyond the normal progression of the disease.  Therefore, service connection on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)),

The establishment of a baseline level of disability of the spine and the timing and degree of aggravation by the right knee and the normal progression of the spinal disease must be determined by the rating activity in the first instance.  38 C.F.R. § 3.310 (b).  




Increased Rating for the Right Knee

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2012).

Symptoms associated with the removal of semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).  Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012).  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  

Impairment of the tibia and fibula, genu recurvatum, and ankylosis are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2012).  

When a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.   However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

The residuals of the total knee arthroplasty are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 100 percent rating is assigned for one year following the implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a temporary total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  

As discussed above, the Veteran underwent arthroscopic knee surgeries before and in 1985 during active duty service for meniscus tears and the removal of loose bodies.  A partial tear of the anterior cruciate ligament was also observed in 1985.  Despite the surgeries, the records showed that the Veteran was able to perform his military duties for two enlistments and participate in activities such as sports and dancing.  In June 1996, the RO granted service connection and a noncompensable rating for a right knee disorder.  The RO received the Veteran's claim for a compensable rating in December 2007. 

In a December 2006 functional capacity questionnaire, a private physician noted that the Veteran was totally disabled because of neck and back disorders.  There was no mention of a contribution from a right knee disorder.  The Veteran was described as having severe back pain with radiated to his legs and buttocks.

A November 2007 private examination report evaluating low back disability with spinal canal stenosis described the Veteran as having active and passive range of motion within normal limits for the right lower extremity.  He had an abnormal sensory examination with atrophy of the right leg when compared to the left.  An electromyography study in August 2008 was interpreted as showing distal sensory neuropathy of the lower extremities.

In November 2008, a VA NP noted a review of the claims file and the history of right knee arthroscopic procedures and that the Veteran worked as a truck driver from discharge from service to 2006.  The Veteran reported that he underwent three procedures in service, but the service treatment records show only one in November 1985 following injuries playing softball and dancing.  The Veteran also reported that he underwent an open surgery on the patella while serving in the naval reserve and the NP noted a seven centimeter scar.  At the time of examination, the Veteran described a constant level 3 pain.  He had a flare-up two weeks previous where he experienced subluxation of the patella that he repositioned himself.  The Veteran denied any instability or use of a support device but experienced constant moderate pain with flare-ups and swelling.  During flare-ups, the Veteran experienced a decrease in function due to pain and had to rest.  On examination, ranges of motion were zero to 140 degrees.  There were signs of crepitus but no inflammation or instability.  There was mild weakness for a short period noted after repetitive use.  The NP observed a normal gait.  

In December 2008, the RO granted a 10 percent rating for chondromalacia of the right patella with a history of repair of the anterior ligament and meniscus tears under Diagnostic Code 5259.  

In a May 2009 statement, the Veteran noted that his right knee pain was more severe and that experienced recurrent subluxations and needed to use a knee brace.

In April 2011, a primary care physician noted right knee ligament laxity, crepitus, and a valgus deformity of the right knee.  The physician noted that the Veteran had sustained ligament damage from an injury at age 13 and that his symptoms were causing progressive instability.  The physician noted in clinical notes and in a May 2011 letter that the right knee disorder affected gait.  Later the same month, a private orthopedic physician referred to imaging studies that showed a lateral meniscus tear, articular degeneration of the lateral compartment, and old ligament disruptions.  The Veteran reported frequent "giving way" of the knee and he underwent a total knee replacement in May 2011.  

Six weeks after the procedure, the orthopedic physician noted that the Veteran was able to walk without an abnormal gait.  In January 2013, the physician noted no effusion, ligament laxity, or restriction in range of motion.  The Veteran was prescribed a sleeve to stabilize the patella and therapy for muscle strengthening.
  
In a January 2013 statement, the Veteran's spouse noted that she observed that prior to the knee replacement she observed the Veteran's knee "pop out" causing falls and that he walked with a limp and abnormal posture.  

In a January 2013 brief, the Veteran's representative contended that the November 2008 VA examination was inadequate because the examiner did not perform additional testing such as the Lachman's, McMurray's, anterior and posterior drawer, valrus/valgus tests to check for instability.  No X-rays were obtained.  Further, the representative contended that the examination was inadequate because the examiner did not take into account the Veteran's lay statements of instability.

The Board refers to the criteria for the evaluation of lay evidence provided in the previous section and concludes that the Veteran and his spouse are competent to report recurrent patellar subluxations, limping, and the need for the use of a knee brace as these are observable.  The lay evidence is credible as it has been accepted without challenge by VA and private examiners and care providers.  The earliest report of patella subluxations was recorded by the VA examiner in 2008.  Although the spouse reported the occurrence of recurrent subluxations, she did not indicate how long they had been occurring. 

Nonetheless, the Board observes that the Veteran filed his claim for an increase in December 2007 without having filed a claim for an increase for over a decade.  In the Board's view, this provides some evidence of the Veteran's perception that his right knee disability had increased in severity in December 2007.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's complaints reported at the November 2008 VA examination had been present at the time he filed his claim for an increased rating.

Regarding the adequacy of the November 2008 VA examination, the Board concludes that the examination is inadequate is some respects, but that this inadequacy can be supplemented by the lay statements and subsequent private examination findings.  The VA examiner recorded the Veteran's report of a recent patellar subluxation but also his denial of any instability or the use of assistive devices.  Although the performance of additional testing may have produced additional clinical indications, the examiner did not reject the occurrence of subluxation and accepted the Veteran's report of no sensation of instability.  The Board considers the results of the examination as well as the pre-surgical observations and imaging by the private orthopedic physician in 2011 when a magnetic resonance image (MRI) showed ligament deficits and his assessment of joint instability.  Notably, the MRI did not show degenerative changes.  

The Board concludes that the evidence of record is sufficient to show that a rating of 10 percent under Diagnostic Code 5259 for symptom of the removal of cartilage remains warranted prior to May 10, 2011 because the Veteran continued to experience pain without limitation of motion as a residual of previous cartilage tears and arthroscopic procedures to remove loose bodies.  An additional rating of 20 percent is also warranted under Diagnostic Code 5257 for moderate recurrent subluxation of the patella effective to the date of claim, as the symptoms of subluxation is not contemplated in Diagnostic Code 5259. 

The Board defers further adjudication of this claim pending additional development addressed in the remand portion of this decision.


ORDER

Service connection for herniated discs and degenerative disease of the lumbar spine including as secondary to service-connected right knee disability is granted. 

A separate additional rating of 20 percent for chondromalacia with subluxation of the right patella is granted. 


REMAND 

The Veteran underwent a right total knee replacement in May 2010, and has not been provided VA examination to determine his residual disability.  Thus, the claim is remanded for contemporaneous examination.

In April 2010, the RO denied service connection for depression, gastroesophageal reflux disease, and a right hand injury and for a TDIU.  In June 2010, the Veteran and his representative filed a timely notice of disagreement.  A statement of the case has not been issued addressing these claims.  Further, in this decision, the Board granted service connection for an additional disability that is pertinent to the claim for a TDIU.  

In December 2008, the RO denied service connection for a ruptured ear drum.  In a December 2009 letter, the Veteran's representative expressed timely disagreement and noted that the Veteran also experienced bilateral hearing loss and tinnitus as a result of a high level of noise exposure.  In a February 2010 letter, the Veteran's representative contended that service connection for the Veteran's hearing loss was already on appeal because it was a residual of the ruptured ear drum.  In April 2010, the RO granted service connection for tinnitus.  The October 2010 statement of the case addressed service connection for a ruptured ear drum but not for bilateral hearing loss as a result of noise exposure.  Therefore, a complete statement of the case has not been issued for this claimed disability.  

When there has been an initial AOJ adjudication of a claim and a timely notice of disagreement, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The issue of TDIU is deemed already on appeal as a component of the increased rating claim appealed to the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

To ensure that all due process requirements are met and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 21, 2010.

2.  The RO must furnish to the Veteran and his representative an SOC on the claims for service connection for GERD, an acquired psychiatric disorder, a right hand injury, and bilateral hearing loss along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status a timely appeal must be perfected within 60 days of the issuance of the SOC.

3.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the current nature and severity of status post total right knee replacement.  The claims folder contents must be available to the examiner for review.  In addition to examining the Veteran, the VA examiner is also requested to provide opinion as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational background, and with consideration of the effects of any medications taken to treat service-connected disability.

4.  Thereafter, readjudicate the issues of entitlement to a rating in excess of 10 percent for chondromalacia of the right patella and a separate 20 percent rating for moderate subluxation prior to May 10, 2011, entitlement to a rating in excess of 30 percent effective July 1, 2012, following a period of a total rating for convalescence for a total right knee replacement, and entitlement to TDIU.  If the Veteran does not meet the requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a), the RO must consider the applicability of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


